United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kearny, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-283
Issued: September 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 23, 2011 appellant, through counsel, timely appealed the September 7
and 23, 2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3 (2011), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has greater than two percent permanent impairment
to each upper extremity; and (2) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective February 18, 2011.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 45-year-old mail handler, has an accepted claim for bilateral carpal tunnel
syndrome, which arose on or about January 13, 2006. She underwent a right carpal tunnel
release on September 15, 2006, followed by a left carpal tunnel release on January 12, 2007.
Appellant received wage-loss compensation. Following her January 2007 surgery, she returned
to work in a full-time, limited-duty capacity on March 30, 2007. OWCP also accepted that
appellant sustained a recurrence of disability beginning October 31, 2008. At the time,
appellant’s attending physician restricted her to part-time (five hours/day), limited-duty work.
OWCP resumed payment of wage-loss compensation. Appellant returned to full-time, limitedduty work as of August 22, 2009.
By decision dated July 26, 2010, OWCP granted schedule awards for two percent
impairment of each upper extremity. It based its decision on the February 1, 2010 report of
Dr. Jeffrey F. Lakin, a Board-certified orthopedic surgeon and OWCP referral physician.
Applying the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2008), Dr. Lakin found two percent upper extremity impairment of both
arms due to entrapment/compression neuropathy.2 The schedule award covered a period of
12.48 weeks from February 1 to April 29, 2010.
In a decision dated December 21, 2010, the Branch of Hearings & Review affirmed the
July 26, 2010 decision.3
On January 5, 2011 OWCP issued a notice of proposed termination of wage-loss
compensation and medical benefits based on the December 1, 2010 report of Dr. Andrew
Carollo, a Board-certified orthopedic surgeon and impartial medical examiner,4 who examined
appellant on November 29, 2010 and found that her bilateral carpal tunnel syndrome had
resolved. Dr. Carollo noted no significant objective findings of residuals and advised that
appellant was able to perform her regular duties as a mail handler without restriction. Appellant
claimed that she had no sensation involving the fifth finger and thumb on both hands but
2

Dr. Andrew A. Merola, the district medical adviser, concurred with Dr. Lakin’s two percent rating under Table
15-23, A.M.A., Guides 449 (6th ed. 2008).
3

At the November 5, 2010 hearing, appellant’s counsel argued that there was an unresolved conflict in medical
opinion between Dr. Lakin’s February 1, 2010 impairment rating and a January 8, 2010 impairment rating from
Dr. David Weiss, a Board-certified orthopedic surgeon. As the hearing representative explained in her
December 21, 2010 decision, the record at the time did not include Dr. Weiss’ January 8, 2010 rating under the
A.M.A., Guides (6th ed. 2008). Counsel had apparently neglected to submit Dr. Weiss’ January 8, 2010 report and
absent such evidence, there was no conflict in medical opinion regarding the extent of appellant’s bilateral upper
extremity impairment.
4

OWCP declared a conflict in medical opinion between Dr. Lakin and appellant’s treating physician, Dr. Mark
A.P. Filippone, a Board-certified physiatrist. In a supplemental report dated June 11, 2010, Dr. Lakin indicated that
appellant’s bilateral carpal tunnel syndrome had totally resolved and she was able to return to full duty, eight hours
per day, without restrictions. In contrast, Dr. Filippone provided a June 22, 2010 duty status report (Form CA-17)
with work restrictions that included a 20-pound lifting/carrying limitation and a two-hour (intermittent)
pulling/pushing limitation of 10 pounds. He subsequently imposed the same work restrictions on August 3,
September 15 and November 2, 2010.

2

Dr. Carollo found her complaints to be exaggerated. Dr. Carollo further noted that appellant’s
subjective complaints did not correspond with objective findings, including her electrodiagnostic
studies, which revealed no evidence of ulnar nerve neuropathy.5 He concluded that appellant’s
bilateral carpal tunnel syndrome was resolved. OWCP afforded appellant 30 days to respond to
its January 5, 2011 notice of proposed termination of benefits.
Appellant’s counsel responded on January 13, 2011. He argued that a new conflict in
medical opinion had arisen regarding whether appellant continued to have residuals of her work
injury. The conflict was between Dr. Lakin, OWCP’s referral physician, and Dr. Carollo, the
impartial medical examiner. OWCP later received a January 24, 2011 follow-up report from
appellant’s physician, Dr. Filippone, who imposed work restrictions.
On February 18, 2011 OWCP issued a final decision terminating compensation and
medical benefits.
OWCP received additional follow-up reports and CA-17s from Dr. Filippone dated
March 9 to July 26, 2011. On March 21, 2011 Dr. Filippone set appellant’s lifting/carrying and
pulling/pushing restrictions to 35 pounds, eight hours per day.6 As of May 7, 2011, he released
appellant to resume her regular, full-time duties without restrictions. On July 26, 2011
Dr. Filippone noted that appellant still had numbness, tingling and aching in both hands despite
taking various medications. He also reported positive Tinel’s and Phalen’s sign referable to the
median nerves at the wrists. But even with her symptoms, appellant continued working fulltime, regular duty.
By decision dated September 7, 2011, the Branch of Hearings & Review affirmed the
February 18, 2011 termination of benefits.
With respect to the July 26, 2010 schedule award, appellant requested reconsideration
and submitted a January 8, 2010 impairment rating from Dr. Weiss, who related seven percent
impairment of each upper extremity under Table 15-23, A.M.A., Guides 449 (6th ed. 2008).
OWCP found a conflict in medical opinion between Dr. Weiss and Dr. Lakin on the
extent of permanent impairment to each arm.
Dr. David S. Wolkstein, a Board-certified orthopedic surgeon and impartial medical
examiner, examined appellant on August 16, 2011 and found one percent upper extremity
impairment of each arm pursuant to Table 15-23, A.M.A., Guides 449 (6th ed. 2008).
In a report dated September 12, 2011, Dr. Henry J. Magliato, the district medical adviser,
reviewed the record, including Dr. Wolkstein’s August 16, 2011 report. He recommended that
OWCP obtain clarification from Dr. Wolkstein. Dr. Magliato noted that, under Table 15-23,
A.M.A., Guides 449 (6th ed. 2008), the default rating for grade modifier 1 impairment was two
percent, but Dr. Wolkstein found only one percent upper extremity impairment, bilaterally.
5

Appellant’s latest electrodiagnostic study was administered on November 3, 2009.

6

See supra note 4.

3

Because Dr. Wolkstein did not adequately explain why he reduced the rating, Dr. Magliato
recommended that Dr. Wolkstein clarify his opinion on impairment.
In a September 23, 2011 decision, OWCP denied appellant’s claim for an increased
schedule award. It found that the medical evidence did not support impairment in excess of the
previous two percent upper extremity rating to each arm.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.7 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.8 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).9
FECA provides that, if there is disagreement between an OWCP-designated examining
physician and the employee’s physician, OWCP shall appoint a third physician who shall make
an examination.10 For a conflict to arise the opposing physician’s viewpoints must be of
“virtually equal weight and rationale.”11 Where OWCP has referred the case to an impartial
medical examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.12
ANALYSIS -- ISSUE 1
OWCP granted schedule awards for two percent upper extremity impairment of each arm
based on Dr. Lakin’s February 1, 2010 impairment rating. Appellant submitted a January 8,
2010 impairment rating from Dr. Weiss, who rated seven percent bilateral upper extremity
impairment. OWCP found a conflict in medical opinion and referred the case to Dr. Wolkstein
who found one percent upper extremity impairment to each arm under Table 15-23, A.M.A.,

7

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
8

20 C.F.R. § 10.404.

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
10

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

11

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

12

Gary R. Sieber, 46 ECAB 215, 225 (1994).

4

Guides 449 (6th ed. 2008).13 Upon review, Dr. Magliato stated that Dr. Wolkstein did not
adequately explain how he applied Table 15-23 and recommended that OWCP obtain
clarification from Dr. Wolkstein. No clarification was sought from the impartial specialist as to
his impairment ratings.
Under Table 15-23, “[g]rade [m]odifier 1” entrapment/compression neuropathy
impairment has a range of 1 to 3 percent, with two percent being the default upper extremity
impairment rating.14 The rating process allows for further modification of the grade based on
functional scale, which is determined by the QuickDASH score.15
Dr. Wolkstein found that appellant had a grade modifier average of 1.33 based on test
findings (1), physical findings (1) and history (2).16 As noted, under Table 15-23, a grade
modifier 1 has a corresponding default upper extremity impairment rating of two percent.
Dr. Wolkstein rated one percent bilateral upper extremity impairment. The unexplained
downward adjustment could perhaps be justified by a low QuickDASH score. However,
Dr. Wolkstein’s August 16, 2011 report did not reference a QuickDASH score or corresponding
functional scale modifier. In contrast, both Dr. Lakin and Dr. Weiss assessed functional scale in
their respective reports. The Board finds that Dr. Wolkstein did not adequately explain his rating
of one percent impairment to each arm.
The report of an impartial specialist must fulfill the purpose for which it was intended; it
must resolve the conflict in medical opinion.17 OWCP should ensure that the report is
comprehensive, clear and definite and that it is based on current information and supported by
substantial medical reasoning, as well as a review of the case file.18 If the report is vague,

13

Appellant’s counsel argued that OWCP improperly selected Dr. Wolkstein as the impartial medical examiner.
According to counsel, OWCP bypassed a Dr. Kent S. Lerner without explanation. To the contrary, the record
indicates that OWCP properly utilized its Medical Management (MM) system in selecting Dr. Wolkstein as the
impartial medical examiner. The system selected Dr. Lerner before Dr. Wolkstein, but OWCP bypassed Dr. Lerner
because he did not accept Department of Labor (DOL) patients. The “Bypass Doctor” screenshot provided by
OWCP notes MM system Code D -- “Physician does not accept DOL patients.” See Federal (FECA) Procedure
Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.6 (July 2011).
14

A.M.A., Guides 449 (6th ed. 2008).

15

Id. at 448-49. The QuickDASH (Disabilities of the Arm, Shoulder and Hand) consists of 11 questions
regarding one’s upper extremity symptoms (pain/tingling/difficulty sleeping) and the ability to perform certain
activities such as opening a tight or new jar or using a knife to cut food. See Table 15-39, A.M.A., Guides 485 (6th
ed. 2008). Based on the individual responses, a score is calculated from 0 to 100. The QuickDASH score is then
used to determine what, if any, additional modification should be made based on functional scale. Table 15-23,
A.M.A., Guides 449 (6th ed. 2008).
16

1 + 1 + 2 = 4 ÷ 3 = 1.33.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing & Evaluating Medical Evidence, Chapter
2.810.11d(2).
18

Id.

5

speculative, incomplete or not rationalized, it is OWCP’s responsibility to secure a supplemental
report to correct any defects.19
The Board will remand the case for OWCP to obtain a supplemental report from
Dr. Wolkstein clarifying his August 16, 2011 impairment rating. For this reason, the case is not
in posture for decision regarding the extent of appellant’s permanent impairment. The
September 23, 2011 decision shall be set aside and the case remanded for further development.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
termination of benefits.20 Having determined that an employee has a disability causally related
to her federal employment, OWCP may not terminate compensation without establishing either
that the disability has ceased or that it is no longer related to the employment.21 The right to
medical benefits for an accepted condition is not limited to the period of entitlement to
compensation for disability.22 To terminate authorization for medical treatment, OWCP must
establish that the employee no longer has residuals of an employment-related condition that
require further medical treatment.23 Once OWCP has properly modified or terminated benefits,
the burden of reinstating benefits shifts to the employee.24
ANALYSIS -- ISSUE 2
OWCP found a conflict in medical opinion between appellant’s physiatrist, Dr. Filippone,
and OWCP’s referral physician, Dr. Lakin. It referred appellant for an impartial medical
examination by Dr. Carollo who found that appellant’s bilateral carpal tunnel syndrome had
resolved. As noted, when a case is referred to an impartial medical examiner to resolve a
conflict, the resulting medical opinion, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.25
The Board finds that Dr. Carollo’s December 1, 2010 opinion regarding the resolution of
appellant’s accepted condition of bilateral carpal tunnel syndrome constitutes the weight of
medical opinion. Dr. Carollo noted that appellant’s objective and subjective findings with
respect to both hands revealed asymptomatic carpal tunnel syndrome. He further indicated that
there were no current residuals or disability due to her accepted condition. Dr. Carollo provided
a well-reasoned report based on a proper factual and medical history. He accurately summarized
19

Id.

20

Curtis Hall, 45 ECAB 316 (1994).

21

Jason C. Armstrong, 40 ECAB 907 (1989).

22

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

23

Calvin S. Mays, 39 ECAB 993 (1988).

24

Joseph A. Brown Jr., 55 ECAB 542, 544 n.5 (2004).

25

Gary R. Sieber, supra note 12.

6

the relevant medical evidence and relied on the statement of accepted facts. Dr. Carollo
examined appellant and provided a thorough review of her relevant medical records. His report
included detailed findings and medical rationale supporting his opinion. As the impartial
specialist, Dr. Carollo’s December 1, 2010 opinion was entitled to special weight.
Subsequent reports from a physician who was on one side of a medical conflict that has
since been resolved are generally insufficient to overcome the weight accorded an impartial
specialist.26 Dr. Filippone was on one side of the conflict addressed by Dr. Carollo. His followup reports and CA-17s covering the period March 9 to July 26, 2011 are insufficient to overcome
the special weight accorded to Dr. Carollo’s December 1, 2010 opinion and are insufficient to
create a new conflict in medical opinion. To a certain extent, Dr. Filippone’s subsequent reports
buttress Dr. Carollo’s opinion, particularly with respect to ongoing injury-related disability. He
modified appellant’s previous work restrictions beginning March 21, 2011 and he eliminated
them entirely as of May 7, 2011. The Board finds that OWCP met its burden of proof to
terminate appellant’s wage-loss compensation and medical benefits effective February 18, 2011.
CONCLUSION
The issue of whether appellant has greater than two percent bilateral upper extremity
impairment is not in posture for decision.
The Board further finds that OWCP
properly terminated appellant’s wage-loss compensation and medical benefits effective
February 18, 2011.

26

I.J., 59 ECAB 408, 414 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the September 7, 2011 decision of the Office of
Workers’ Compensation Programs regarding the termination of benefits is affirmed. However,
the September 23, 2011 decision regarding entitlement to a schedule award is set aside and the
case is remanded for further action consistent with this decision of the Board.
Issued: September 4, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

